Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/425,474, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 

Claim 11 is not supported by the parent disclosure as the parent does not disclose some of the recited target articles claimed such as a dial, key, keyboard, facemask, or wheel.
Claim 13 is not supported by the parent disclosure as the parent does not teach that the system comprises an article of footwear or fabric as claimed.
Claim 15 is not supported by the parent as nothing is disclosed about a sensor let alone the limitations of claim 15.
Claim 17 is not supported by the parent as the parent does not disclose that the object is a wheel or PPE.
Claim 18 is not supported by the parent as the parent does not disclose that the interface is as a knob, dial, key, or keyboard.
Claim 19 is not supported by the parent as the parent only discloses a range of 0-3 cm and not the full range of 0.1-10 cm claimed.
Claims 22 and 25 are not supported by the parent as the parent only discloses the range of 5 seconds to 2 minutes and not the full range of 5 seconds to about 5 minutes claimed.
Claim 26 is not supported by the parent application as none of the claimed articles are taught.
Claim 28 is not supported by the parent as nothing is disclosed about a sensor let alone the limitations of claim 28.

Claims 11, 13, 15, 17, 19, 22, 25, 26, and 28 are thus not granted the benefit of the earlier filing date and have a filing date of 4/21/2020.
While the parent application does not explicitly disclose “oxidizing” or “deodorizing” such as in claims like 12, 14, 23, and 27 the plasma sterilizing devices and sterilization methods disclosed inherently oxidize (the method of action by the plasma and ozone generated) and deodorize (by oxidizing odor molecules or killing odor causing microorganisms). These claims are thus granted priority of the parent application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8, 10, 11, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 8-14, 17, 19, and 20 of U.S. Patent No. 10,646,604. Although the claims at issue are not identical, they are not patentably distinct from each other.
	The limitations of instant claim 1 are claimed in claim 8 of ‘064.
	The limitations of instant claim 2, are claimed in claim 8 of ‘064 except or that the apparatus is configured to sterilize a surface.  Claims 10 and 11 of ‘064 claim using the plasma applicator to sterilize surfaces as claimed.  It would be obvious to configure the plasma applicator to carry out the use of sterilization in order to successfully do the claimed function.
	The limitations of instant claim 7 are claimed in claim 19 of ‘604 except for that at least one of volume plasma and surface plasma is generated.  Claim 	8 of ‘604, however, claims that the same structured device produces volume and surface plasma.  It would be obvious to have the applicator generate volume and/or surface plasma motivated by an expectation of successfully using the applicator including to sterilize.
 The limitations of instant claim 8 are all in claims 1, 9, 10, 11, 13, 2, 20, and 17 of ‘604 except for that at least one of volume plasma and surface plasma is generated.  Claim 8 of ‘604, however, claims that the same structured device produces volume and surface plasma.  It would be obvious to have the applicator generate volume and/or surface plasma motivated by an expectation of successfully using the applicator including to sterilize.  The limitations of instant claim 8 are additionally all in claim 8 of ‘604. All the methods and devices are capable of disinfecting and sanitizing objects as they include plasma applicators.
The limitations of instant claim 10 are claimed in claims 13, 12, 14, 19, and 20 of ‘604 except for that at least one of volume plasma and surface plasma is generated.  Claim 8 of ‘604, however, claims that the same structured device produces volume and surface plasma.  It would be obvious to have the applicator generate volume and/or surface plasma motivated by an expectation of successfully using the applicator including to sterilize.  All are self-sanitizing articles. 
The limitations of instant claim 11 are claimed in 13, 12, and 14 of ‘604 except for that at least one of volume plasma and surface plasma is generated.  Claim 8 of ‘604, however, claims that the same structured device produces volume and surface plasma.  It would be obvious to have the applicator generate volume and/or surface plasma motivated by an expectation of successfully using the applicator including to sterilize.  All are self-sanitizing articles. 
The limitations of instant claim 12 are all in claims 1, 9, 10, 11, 13, 2, 20, and 17 of ‘604 except for that at least one of volume plasma and surface plasma is generated.  Claim 8 of ‘604, however, claims that the same structured device produces volume and surface plasma.  It would be obvious to have the applicator generate volume and/or surface plasma motivated by an expectation of successfully using the applicator including to sterilize.  The limitations of instant claim 8 are additionally all in claim 8 of ‘604. All the methods and devices are capable of deodorizing as they include plasma applicators.
The limitations of instant claim 14 are all in claims 1, 9, 10, 11, 13, 2, 20, and 17 of ‘604 except for that at least one of volume plasma and surface plasma is generated.  Claim 8 of ‘604, however, claims that the same structured device produces volume and surface plasma.  It would be obvious to have the applicator generate volume and/or surface plasma motivated by an expectation of successfully using the applicator including to sterilize.  The limitations of instant claim 8 are additionally all in claim 8 of ‘604. All the methods and devices are capable of oxidizing articles as they include plasma applicators.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13, 17, 18, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzeo et al. (US 2017/0224856) in view of Roy et al. (US 2011/0116967).
	With regards to claim 11, Mazzeo et al. teaches self-sanitizing articles including articles that have the applicator of claim 1 (at least para [0038], claim 1, and claim 20).  Mazzeo et al. does not teach that the article is a dial, key, keyboard, facemask, or wheel.
	Roy et al. teaches incorporating plasma generators into articles to make self-sterilizing articles (abstract) and teaches doing so in respiratory masks (para [0042]; a facemask).  A person having ordinary skill in the art would have found it obvious to have incorporated a plasma generator as taught by Mazzeo et al. in a facemask in order to create a self-sterilizing facemask. 
	With regards to claim 13, Mazzeo et al. teaches a system capable of the intended use of deodorizing an object (plasma and ozone generated can destroy odor chemicals and kill odor causing bacteria) that includes the applicator of claim 1 (abstract, claim 1, and claim 20; see whole document).  Mazzeo et al. does not teach that the system comprises footwear or fabric product.
	Roy et al. teaches incorporating plasma generators into articles to make self-sterilizing articles (abstract) and teaches doing so in fabric articles (para [0030]).  A person having ordinary skill in the art would have found it obvious to have incorporated a plasma generator as taught by Mazzeo et al. in a fabric article in order to create a self-sterilizing fabric article. The combination would be capable of the intended use of deodorizing the fabric article. 
	With regards to claim 17, Mazzeo et al. teaches a method of disinfecting a surface using the claimed plasma activator (abstract; claims 1, 5, and 20; see whole document).  The method comprises placing the plasma applicator over the surface and thereby to cause the plasma applicator to directly contact the surface or to maintain a predetermined distance over the surface; and applying an alternating current (AC) input from the high voltage source and keeping the plasma applicator over the surface for a predetermined amount of time, thereby causing the plasma applicator to generate DBD-based plasma that kills or inhibits growth of a microorganism or a virus on the surface. (para [0030], [0039], [0040]).
	Mazzeo et al. does not teach that the surface of the object is PPE.  Roy et al. teaches incorporating plasma generators into articles to make self-sterilizing articles (abstract) and teaches doing so in respiratory masks (para [0042]; a PPE).  A person having ordinary skill in the art would have found it obvious to have incorporated a plasma generator as taught by Mazzeo et al. in a facemask (PPE) in order to create a self-sterilizing facemask (PPE). 
	With regards to claim 18, Mazzeo et al. does not teach the target as a device interface that is a knob, dial, key, or keyboard.  Roy et al. teaches incorporating plasma generators into numerous articles to make self-sterilizing articles including consumer goods (abstract) and surfaces that are touched (para [0051]).  A person having ordinary skill in the art would have found it obvious to have incorporated a plasma generator as taught by Mazzeo et al. in a any consumer good that is touched including a knob, dial, key, or keyboard in order to provide a self-sterilizing and sanitary consumer good.
	With regards to claim 26, Mazzeo et al. teaches a method of disinfecting a surface using the claimed plasma activator (abstract; claims 1, 5, and 20; see whole document).  The method comprises placing the plasma applicator over the surface and thereby to cause the plasma applicator to directly contact the surface or to maintain a predetermined distance over the surface; and applying an alternating current (AC) input from the high voltage source and keeping the plasma applicator over the surface for a predetermined amount of time, thereby causing the plasma applicator to generate DBD-based plasma that kills or inhibits growth of a microorganism or a virus on the surface. (para [0030], [0039], [0040]).  The method of sterilizing includes a method of deodorizing as plasma and ozone can break down odor molecules and kill odor causing bacteria. 
	Mazzeo et al. does not teach that the article is one of the fabric products recited.  Roy et al. teaches incorporating plasma generators into articles to make self-sterilizing articles (abstract) and teaches doing so in fabric articles (para [0030]).  A person having ordinary skill in the art would have found it obvious to have incorporated a plasma generator as taught by Mazzeo et al. in a fabric article in order to create a self-sterilizing fabric article.
	
Claim(s) 19, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzeo et al. (US 2017/0224856)
	With regards to claim 19, Mazzeo et al. teaches a method of disinfecting a surface using the claimed plasma activator (abstract; claims 1, 5, and 20; see whole document).  The method comprises placing the plasma applicator over the surface and thereby to cause the plasma applicator to directly contact the surface or to maintain a predetermined distance over the surface; and applying an alternating current (AC) input from the high voltage source and keeping the plasma applicator over the surface for a predetermined amount of time, thereby causing the plasma applicator to generate DBD-based plasma that kills or inhibits growth of a microorganism or a virus on the surface. (para [0030], [0039], [0040]).
	Mazzeo et al. teaches that the predetermined distance is 0-3 cm but does not teach greater than 3 to 10 cm (para [0039]).  A person having ordinary skill in the art would have found it obvious to have optimized the distance the plasma generator is from the target surface in order to achieve the desired plasma and ozone exposure amounts and desired resulting sterilization.
	With regards to claim 22, Mazzeo et al. teaches that the exposure time is between 5 seconds and 2 minutes but does not teach from greater than 2 minutes to 5 minutes (para [0040]). A person having ordinary skill in the art at the time the invention as effectively filed would have found it obvious to have optimized the sterilization time in order to achieve the desired level of sterilization.   
	With regards to claim 25, Mazzeo et al. teaches a method of disinfecting a surface using the claimed plasma activator (abstract; claims 1, 5, and 20; see whole document).  The method comprises placing the plasma applicator over the surface and thereby to cause the plasma applicator to directly contact the surface or to maintain a predetermined distance over the surface; and applying an alternating current (AC) input from the high voltage source and keeping the plasma applicator over the surface for a predetermined amount of time, thereby causing the plasma applicator to generate DBD-based plasma that kills or inhibits growth of a microorganism or a virus on the surface. (para [0030], [0039], [0040]).  The method of sterilizing includes a method of deodorizing as plasma and ozone can break down odor molecules and kill odor causing bacteria. 
	Mazzeo et al. teaches that the exposure time is between 5 seconds and 2 minutes but does not teach from greater than 2 minutes to 5 minutes (para [0040]). A person having ordinary skill in the art at the time the invention as effectively filed would have found it obvious to have optimized the sterilization time in order to achieve the desired level of sterilization.
	A piece of cloth or fabric is a pillow or bed cover (can be placed on a pillow or bed and thus cover them); is a blanket; and is a curtain.

Claim(s) 15 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzeo et al. (US 2017/0224856) in view of Bonne et al. (US 2004/0223882).
	With regards to claim 15, Mazzeo et al. teaches a system capable of the intended use of oxidizing an article (plasma and ozone generated oxidizes things) that includes the applicator of claim 1 (abstract, claim 1, and claim 20; see whole document).  Mazzeo et al. does not teach that the article is a gas sensor that is reset by DBD based plasma oxidation.
	Bonne et al. teaches a gas sensor and teaches using plasma to remove organic material from exhaust gas in a sensor cleaning process (reset) to improve sensor functionality (abstract and para [0031]).  A person having ordinary skill in the art would have found it obvious to use the oxidizing system on a sensor in need of organic material removal in order to keep the sensor clean and functioning well. 
	With regards to claim 28, Mazzeo et al. teaches a method of disinfecting a surface using the claimed plasma activator (abstract; claims 1, 5, and 20; see whole document).  The method comprises placing the plasma applicator over the surface and thereby to cause the plasma applicator to directly contact the surface or to maintain a predetermined distance over the surface; and applying an alternating current (AC) input from the high voltage source and keeping the plasma applicator over the surface for a predetermined amount of time, thereby causing the plasma applicator to generate DBD-based plasma that kills or inhibits growth of a microorganism or a virus on the surface. (para [0030], [0039], [0040]).  The method of sterilizing includes a method of oxidizing as plasma and ozone can oxidize targets.  
	Mazzeo et al. does not teach that the article is a gas sensor that is reset by DBD based plasma oxidation.
	Bonne et al. teaches a gas sensor and teaches using plasma to remove organic material from exhaust gas in a sensor cleaning process (reset) to improve sensor functionality (abstract and para [0031]).  A person having ordinary skill in the art would have found it obvious to use the oxidizing system on a sensor in need of organic material removal in order to keep the sensor clean and functioning well. 

Allowable Subject Matter
Claims 3-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16, 20, 21, 23, 24, and 27 are allowed.

The following is a statement of reasons for the indication of allowable subject matter and/or allowance:
	All the independent claims contain the limitations of claim 1.  This device is not taught by the prior art.  The closest prior art is the combination of Weltmann et al. (US 2017/0136252) and Yu et al. (CN 201805613) as previously presented in the parent application.  As the applicant argues in the remarks filed 11/21/2019, the plasma applicator of Weltmann et al. includes elements that are now excluded by the use of the closed transitional phrase “consisting”.  Given that these additional elements are taught as useful or beneficial to the operation of the plasma applicator of Weltmann et al., there is no motivation to remove them.  Additionally, the prior art as a whole does not provide a teaching or suggestion that would allow a person having ordinary skill in the art at the time the invention as effectively filed to arrive at the claimed invention within the claim environment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799